Exhibit 10.63

Hudson Pacific Properties, Inc.
Revised Non-Employee Director Compensation Program


Cash Compensation


Board Service
 
Annual Retainer:
$60,000
Committee Service
 
Audit Committee:
 
Chair Annual Retainer:
$15,000
Committee Member (Non-Chair) Retainer:
$7,500
Compensation Committee:
 
Chair Annual Retainer:
$10,000
Committee Member (Non-Chair) Retainer:
$5,000
Nominating and Corporate Governance Committee:
 
Chair Annual Retainer:
$7,500
Committee Member (Non-Chair) Retainer:
$4,000
Directors may be permitted to elect to receive vested shares of common stock on
a current or deferred basis in lieu of Board Annual Retainer cash compensation
in accordance with the terms and conditions of an applicable Director stock plan
(if and when implemented by the Company) and, in the case of deferred shares, in
accordance with Internal Revenue Code Section 409A.


Board Service and Committee Service Annual Retainers will be paid or granted (as
applicable) quarterly in arrears promptly following the end of the applicable
calendar quarter, but in no event more than thirty days after the end of such
quarter.



Equity Compensation


Initial IPO Restricted Stock Grant:
One-time grant of restricted stock with a value of $100,000 granted on the date
of the closing of the Corporation's initial public offering (the “IPO Grant”) to
non-employee directors serving in such capacity as of the closing of the initial
public offering. The IPO Grant will vest in equal one-third installments on the
first, second and third anniversaries of the closing of the Corporation's
initial public offering, subject to continued service.
Annual Restricted Stock Grant:
Annual restricted stock grants with a value of $75,000 granted on the date of
each annual shareholder meeting (the “Annual Grant”). Each Annual Grant will
vest in equal one-third installments on the first, second and third
anniversaries of the date of grant, subject to continued service.









